Cooper, J.,
delivered the opinion of the court.
Under the law, the owner of the land sold for taxes was entitled to redeem the same at any time within: one year from the day of sale, and the deed from the collector to the pui-chaser was required to be deposited by that officer with the clerk of the chancery court, there to remain during the period of redemption, unless the land should be sooner redeemed ; and, upon redemption, the conveyance was to be canceled by the clerk, and the money received by him was to be paid over to those entitled to receive the same. Code 1880, §§ 581, 532.
The requirement that the conveyance should be deposited and remain in the office of the clerk, was manifestly for the benefit of the owner of the land, who by the law was pointed to the place where he should apply for the purpose, of redeeming. It appears from the evidence that application was made to the clerk by parties supposing the land in controversy to be theirs, and thereupon the deed was marked canceled by the clerk, and forwarded by him to such persons, who promised to remit 'the redemption money, but who, after the lapse of several weeks, discovered that they had no interest in the land, and refused to pay the money, but returned the deed to the clerk, who struck therefrom the entry of cancellation, and returned it to the files, and, after the expiration of the period of redemption, delivered it to the purchaser. The right of the plaintiff to recover rests upon the validity of this deed.
We think it clear that the cancellation of the deed and sending it to the party applying to redeem, was an effectual and complete destruction thereof as a muniment of title, and that it could not thereafter be revived by any act of 'the clerk. It was not dealt with as required by law, and compliance with the statute was essential to its validity.

The judgment is reversed and cause remanded.